 Case 13-06894             Doc 234     Filed 11/28/18 Entered 11/28/18 10:00:23   Desc Main
                                        Document     Page 1 of 5


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                              )    Chapter 7
                                                    )
BUTTONWOOD GROUP TRADING, LLC,                      )    Case No. 13-06894
                                                    )
                                     Debtor.        )    Hon. Deborah L. Thorne

                                     CERTIFICATE OF SERVICE

         Peter J. Roberts, an attorney, states that on November 28, 2018, I caused a true and

correct copy of the Notice of Trustee’s Final Report and Applications for Compensation and

Deadline to Object (NFR) to be sent to the recipients listed on the attached Service List, via

CM/ECF or proper postage prepaid from 321 N. Clark Street, Chicago, IL 60654, as indicated.



                                                    /s/ Peter J. Roberts

Peter J. Roberts (#6239025)
Fox Rothschild LLP
321 N. Clark Street, Suite 800
Chicago, IL 60654
312.541.0151




250492\00001\79476014.v1
 Case 13-06894             Doc 234    Filed 11/28/18 Entered 11/28/18 10:00:23       Desc Main
                                       Document     Page 2 of 5



Mailing Information for Case 13-06894
Electronic Mail Notice List
    •   Jason J Ben jason.ben@apks.com,
        kenneth.anderson@apks.com;Maoassignments@kayescholer.com;maonbil@kayescholer.
        com
    •   Francis X Buckley        fxbuckleyjr@thompsoncoburn.com, aversis@thompsoncoburn.com
    •   Jillian S Cole jcole@taftlaw.com,
        wserritella@taftlaw.com,sfdocket@shefslylaw.com,lsterling@taftlaw.com
    •   David R Doyle         ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   Matthew T. Gensburg           MGensburg@gcklegal.com
    •   Harold D. Israel haroldi@restructuringshop.com,
        seanw@restructuringshop.com;teresag@restructuringshop.com
    •   Brian J Jackiw        brianj@goldmclaw.com
    •   Matthew Johns         mjohns@thompsoncoburn.com, vbedgood@thompsoncoburn.com
    •   Patrick S Layng        USTPRegion11.ES.ECF@usdoj.gov
    •   Vincent E. Lazar       vlazar@jenner.com, docketing@jenner.com;thooker@jenner.com
    •   Joseph P Lombardo         lombardo@chapman.com, lombardo@chapman.com
    •   Sandra D. Mertens        smertens@dandgpc.com
    •   Bryan E. Minier bminier@lathropgage.com,
        mvargas@lathropgage.com;krodriguez@lathropgage.com
    •   Paul T Musser        paul.musser@kattenlaw.com
    •   Andrew J. Olejnik        aolejnik@jenner.com
    •   Madlyn G Primoff         madlyn.primoff@apks.com, negisa.balluku@apks.com
    •   Gabriel Reilly-Bates         gbates@taftlaw.com, sfdocket@taftlaw.com
    •   Peter J Roberts       proberts@foxrothschild.com, cknez@foxrothschild.com
    •   Jeffrey B Rose        jrose@lowis-gellen.com, cguzman@lowis-gellen.com
    •   Kathryn Schmanski kathryn.schmanski@kayescholer.com,
        kenneth.anderson@kayescholer.com;neal.hampton@kayescholer.com;elise.neveau@kay
        escholer.com;managingattorneyofficeassignments@kayescholer.com
    •   Peter A Siddiqui       peter.siddiqui@kattenlaw.com

                                                    2
250492\00001\79476014.v1
 Case 13-06894             Doc 234     Filed 11/28/18 Entered 11/28/18 10:00:23       Desc Main
                                        Document     Page 3 of 5


    •   Anthony G Stamato            anthony.stamato@kayescholer.com
    •   Justin R. Storer jstorer@lakelaw.com,
        R58596@notify.bestcase.com;atty_kmichaels@bluestylus.com;ECF@Lakelaw.com
    •   Michael S Terrien mterrien@jenner.com,
        shardgrovekoleno@jenner.com;docketing@jenner.com
    •   Bruce L Wald         bwald@tishlerandwald.com



Manual Notice List (Via U.S. Mail)
Robert S. Rosenfeld                                     Dongxue Wang
49 Roy Avenue                                           605 W Madison St., Apt 1402
Massapequa, NY 11758                                    Chicago, IL 60661

Andrew J. Maxwell                                       David Dugan
3010 N. California Avenue                               1830 Telegraph Rd.
Chicago, IL 60618                                       Lake Forest, IL 60045

RSR Consulting, LLC                                     Ezekiel Charlesworth
49 Roy Avenue                                           c/o Andrew J. Olejnik
Massapequa, NY 11758                                    353 N. Clark Street
                                                        Chicago, IL 60654-3456
Internal Revenue Service
P.O. Box 7346                                           Franchise Tax Board
Philadelphia, PA 19101                                  Bankruptcy Section MS A340
                                                        PO Box 2952
Illinois Department of Employment Security              Sacramento, CA 95812-2952
IDES
P.O. Box 19300                                          Bloomberg LP
Springfield, IL 62794-9300                              731 Lexington Avenue
                                                        New York, NY 10022
Okjoo (Jennifer) Choi
1300 Canyon Run Rd.                                     ICAP Energy LLC
Naperville, IL 60565                                    9931 Corporate Campus Dr., Suite 3000
                                                        Louisville, KY 40223
Shirley (Shiging) Huang                                 Attn: Joe F Wright
607 Clover Ct.
Naperville, IL 60540                                    DEFL Holding BV
                                                        Gillis Van Ledenberchster 114C
Erik Rigtorp                                            Amsterdam 1052VK
c/o Pan Capital, Ste 1620                               Netherlands
500 E. Broward Blvd.
Fort Lauderdale, FL 33394


                                                    3
250492\00001\79476014.v1
 Case 13-06894             Doc 234   Filed 11/28/18 Entered 11/28/18 10:00:23        Desc Main
                                      Document     Page 4 of 5


J. M. H. Hendrikx Holding B.V.                       Elysium Technology Group
Abel Tasmanstraat 39 BS                              c/o Andrew Siciliano
Utrecht 3531GS                                       38 Parsonage Road
Netherlands                                          Greenwich, CT 06830

S.E.M. Holding B.V.                                  AlphaLab, LLC
Rooseveltlaan 106-1                                  23 Elmwood Dr.
Amsterdam 1078NN                                     Livingston, NJ 07039
Netherlands
                                                     DCO Investment Management LLC
Maak Voort B.V.                                      David Oosterbaan
Van Eeghenstraat 38 II                               855 Cleveland Rd.
1071 GH Amsterdam                                    Hinsdale, IL 60521
Netherlands
                                                     Scenery Station Pty Ltd.
ITSavvy LLC                                          6/15-19 Mears Avenue
313 S. Rohlwing Road                                 Randwick NSW 2031
Addison, IL 60101                                    Australia

Commonwealth Edison Company                          Bundesanstalt Fur
Claims Department                                    Finanzdienstleistungsaufsight
3 Lincoln Center                                     Graurheindorfer Str. 108
Oak Brook Terrace, IL 60181                          53117 Bonn
                                                     Germany
RTS Realtime Systems Inc.
311 South Wacker Drive, Ste. 980                     ADP, Inc.
Chicago, IL 60606                                    100 N. Stanton
                                                     El Paso, TX 79901
Newedge USA LLC
Attn: Head of Legal, Americas                        EBS Dealing Resources Inc
630 Fifth Avenue, Ste. 500                           Attn: Daniel French
New York, NY 10111                                   ICAP Americas
                                                     Harborside Financial Center
Olle Pellijeff                                       1100 Plaza 5
440 Davis Ct., Apt 2104                              Jersey City, NJ 07311
San Francisco, CA 94111
                                                     SCB & Associates LLC
FX Alliance LLC                                      71 S. Wacker Drive, Suite 2290
c/o Sarah E. Doerr, Esq.                             Chicago, IL 60606
Moss & Barnett, A Professional Association
90 South Seventh St., Suite 4800                     SCB Derivatives LLC
Minneapolis, MN 55402                                14 Wall Street Third Floor
                                                     New York, NY 10005




                                                 4
250492\00001\79476014.v1
 Case 13-06894             Doc 234   Filed 11/28/18 Entered 11/28/18 10:00:23   Desc Main
                                      Document     Page 5 of 5


EBS Service Company Ltd
Attn: Daniel French
ICAP Americas
Harborside Financial Center
1100 Plaza 5
Jersey City, NJ 07311

GuavaTech, Inc.
Coleman Law Firm
77 Wet Wacker Drive
Chicago, IL 60601




                                                 5
250492\00001\79476014.v1
